Title: From John Adams to Robert R. Livingston, 11 November 1782
From: Adams, John
To: Livingston, Robert R.


Sir,
Paris. Novemr: 11th. 1782.

On my first arrival at Paris I found my Colleagues engaged in Conferences with Mr: Oswald. They had been before chiefly conducted by Mr: Jay, Mr: Franklin having been mostly confined for 3. mo. by a long & painful illness: At this time, however, he was so much better, altho’ still weak & lame, as to join us in most of the subsequent Conferences; and we were so constantly engaged, forenoon, afternoon & evening, that I had not been out to Versailles, nor anywhere else. On Saturday last the Marqs. de la Fayette called upon me, & told me he had been to Versailles, & the C. de Vergennes had sd. to him, that he had been informed, by the returns of the Police, that I was in Paris, but not officially, & he shd. take it well if I wod. come to see him. I went to dine with Mr: Franklin the same day, who had just returned fm. delivering his memorial & repeated to me the same message. I sd. to both, I wd. go the next morning, & accordingly on Sunday, 9th. I went to make my Court to his Excellency. He recd. me politely & asked me questions abt. our progress. I answd. him, that the English Minister appeared to me to divide with us upon ostensible points; that I still doubted of his intentions to make an universal Peace; that the cry of the Nation was, for something to be done or sd. with the American Ministers, & to satisfy this, the K. of G. B. had been advised to be the 3d. Power in Europe to acknowledge our Independence. As this was a Royal act, under the great Seal of his Kingdom, it cod. never be denied, or revoked; but still it did not render the nation unanimous, & to avoid finally disgusting any great party, the Minister wd. still pursue his usual studied obscurity of Policy: Points must be conceded to the Americans before a compleat agreement cod. be made with them, even on terms to be inserted in the universal peace, wh. wd. open the full cry of a powerfull party upon him, among wh. were the Refugees. It cod. not be supposed that the Refugees & Penobscot were such points with the nation, or Minister that they wd. continue the war for them only, if they were ready to strike with France, Spain & Holland.—
The C. then asked me some questions respecting Sagadahoc, wh. I answd. by shewg. him the records, wh. I had in my pocket, particularly that of Govr. Pownal’s solemn act of possession in 1759; the Grants & settlements of Mount Desert, Mechias & all other townships East of Penobscot River: the orig: Grant, of James 1st. to Sir Wm. Alexander, of Nova-Scotia, in wh. it is bounded on St. Croix River; (This grant I had in Latin, French & English;) the dissertations of Govr. Shirley & Hutchinson, & the authority of Govr. Bernard, all shewg. the Right of the Massa: to this tract to be incontestible. I added, that I did not think any British Minister wd. ever put his hand to a written Claim of that, tract of land, their own national Acts were so numerous & so clear against them.—
The C. said, Mr: Fitzherbert had told him that it was for the Masts that a point was made of that tract; but the C. said Canada was an immense resource for masts. I said there were so few masts there, that this cod. not be the motive; that the Refugees were still at the bottom of this. Several of them had pretensions to lands in Sagadahoc, & the rest hoped for Grants there.—
The C. said, it was not at all surprizing that the B. Ministry shd. insist upon Compensation to the Tories, for that all the Precedents were in their favor: in the case of the united Provinces with Spain, all were restored to their possessions; & that there never had been an example of such an affair, terminated by treaty, but all were restored. He said, it was a point well-settled by Precedents. I begged his Excells. pardon for this, & tho’t there was no precedent in point—a restitution of an Estate, not alienated, altho’ confiscated to a Crown, or State, cod. not be a precedent in point; because, in our case, these estates had not only been confiscated, but alienated by the State, so that it was no longer in the power of the State to restore them. And when you come to the Question of Compensation, there is every argument of national honor, dignity of the State, public & private Justice & Humanity, for us to insist upon a Compensation for all the Plate, Negroes, Rice, Tobacco, stole, and Houses & Substance consumed, as there is for them to demand Compensation to the Tories; and this was so much the stronger in our favor, as our Sufferers were innocent people, and theirs guilty ones.—
Mr: Rayneval; who was present, said something about the K. & Nation being bound to support their adherents. I answd. that I cod. not comprehend this doctrine. Here was a set of People whose bad faith & misrepresentations had deceived the K. & deluded the nation to follow their all-devouring ambition, untill they had totally failed of their object; had bro’t an indelible reproach on the British name & almost irretrievable ruin on the nation, and yet that nation is bound to support their deceivers and ruiners: If the national honor was bound at all, it was bound still to follow their ambition, to conquer America, & to plant the Refugees there in pomp & power; and, in such Case, we all know whose estates wd. be confiscated and what Compensation would be obtained. All this Mr: Rayneval said was very true—
The Compte asked me to dine, which I accepted, and was treated with more attention & Complaisance than ever, both by him and the Comtess.—
As it is our duty to penetrate, if we can, the motives & views of our Allies, as well as our enemies, it is worth while for Congress to consider what may be the true motives of these intimations in favor of the Tories. History shews that Nations have generally had as much difficulty to arrange their affairs with their Allies, as with their Enemies— France has had as much, this war, with Spain, as with England. Holland & England, whenever they have been Allies, have always found many difficulties; and, from the nature of things, it must ever be an intricate task to reconcile the Notions, Prejudices, Principles &c. of two Nations, in one Concert of Councils and Operations.—
We may well think, that the French would be very glad to have the Americans join with them in a future war. Suppose for example, they should think the Tories, men of Monarchical principles, or men of more ambition than principle, or men corrupted & of no principle, and should therefore think them more easily seduced to their purposes, than virtuous Republicans, is it not easy to see the policy of a French Minister in wishing them Amnesty and Compensation? Suppose a French Minister foresees, that the presence of the Tories in America will keep up perpetually two parties, a french & an english party, and that this will compell the patriotic & independant men to join the french side, is it not natural for him to wish them restored? Is it not easy too to see, that a french Minister cannot wish to have the English & Americans perfectly agreed upon all points, before they themselves, the Spaniards & Dutch, are agreed too? Can they be sorry then to see us split upon such a point as the Tories? What can be their motives to become the advocates of the Tories? It seems the french Minister at Philadelphia has made some representations to Congress in favor of a Compensation to the Royalists, and that the Comte de Vergennes’ Conversation with me was much in favor of it. The Comte probably knows, that we are instructed against it, & that Congress are instructed against it, or rather have not a constitutional authority to make it; that we can only write about it to Congress, & they to the States, who may, and probably will deliberate upon it a year, or 18. months, before they all decide, and then every one of them will determine against it. In this way, there is an insuperable obstacle to any agreement between the English & Americans, even upon terms to be inserted in the general Peace, before all are ready, and indeed after.— It has been, upon former occasions, the constant practice of the French to have some of their Subjects in London, and the English, some of theirs in Paris, during Conferences for Peace, in order to propagate such sentiments as they wished to prevail. I doubt not there are such there now. Mr: Rayneval has certainly been there. It is reported, I know not how truly, that Mr: Gerard has been there, and probably others are there, who can easily prompt the Tories to clamor, and to cry that the King’s dignity and Nation’s honor are compromised to support their demands—
America has been long enough involved in the Wars of Europe. She has been a football between contending Nations from the Beginning, and it is easy to foresee, that France & England both will endeavor to involve us in their future wars. It is our Interest and Duty to avoid them as much as possible, and to be compleatly independent, and have nothing to do with either of them but in Commerce— My poor tho’ts & feeble efforts have been, from the beginning, constantly employed to arrange all our European Connections to this end, and will continue to be so employed, whether they succeed or not. My hopes of Success are stronger now than ever they have been, because I find Mr: Jay precisely in the same sentiments, after all the Observations & Reflections he has made in Europe, and Mr: Franklin, at last, appears to coincide with us.—
We are all three perfectly united in the affair of the Tories, and of Sagadahoc, the only points, in which the British Minister pretends to differ from us—
The enclosed Papers will show Congress the substance of the Negotiations.— The treaty, as first projected between Mr: Oswald, on one side, and Mr: Franklin & Mr: Jay, on the other, before my arrival.— The Treaty, as projected, after my arrival, between Mr: Oswald, & the three American Ministers, my Lord Shelburne having disagreed to the first.— Mr: Oswalds letter and our answer— Mr: Strachey’s letter & our answer— Mr: Strachey is gone to London with the whole, and we are waiting his return, or the arrival of some other, with further Instructions—
If Congress should wish to know my conjecture, it is, that the Ministry will still insist upon Compensations to the Tories, and thus involve the nation, every month of the war, in an expence, sufficient to make a full Compensation to all the Tories in Question. They would not do this, however, if they were ready wth France & Spain.—
With great respect I have the honor to be, Sir, / Your most Obedt. / huml: servant.
J. Adams—

 